Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 22 July 2021 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument that “In the Office Action, the Examiner rejected Claims 48, 49, 54-57 and 59 under 35 U.S.C. § 102(b) as allegedly being anticipated by U.S. Patent Pub. No. 2004/0068795 by Hollander (Hollander). However, Applicant respectfully disagrees with all rejections and allegations of anticipation in the Office Action. As is well settled, anticipation requires "identity of invention." Glaverbel Societe Anonyme v. Northlake Mktg. & Supply, 33 USPQ2d 1496, 1498 (Fed. Cir. 1995). Each and every element recited in a claim must be found in a single prior art reference and arranged as in the claim. In re Marshall, 198 USPQ 344, 346 (CCPA 1978); Lindemann Maschinenfabrik GMBH v. American Hoist and Derrick Co., 221 USPQ 481, 485 (Fed. Cir. 1984). There must be no differences between what is claimed and what is disclosed in the applied reference. In re Kalm, 154 USPQ 10, 12 (CCPA 1967); Scripps v. Genentech Inc., 18 USPQ2d 1001, 1010 (Fed. Cir. 1991). "Moreover, it is incumbent upon the Examiner to identify wherein each and every facet of the claimed invention is disclosed in the applied reference." Ex parte Levy, 17 USPQ2d 1461, 1462 (BPAI 1990). Claims 48, 64 and 67 have each been amended to include that the material is a moisture-wicking fabric. As would be appreciated by one of ordinary skill in the art, using a moisture-wicking fabric is not just a design choice but, in combination with the raised patterns, can obtain increased heat and moisture wicking because of the additional surface area that allows for increased evaporation. These features are neither disclosed nor made obvious by the art cited in the Office Action, either alone or in combination. The Examiner asserts that "Hollander discloses an article of bedding comprising: an outer cover (cover formed of upper and lower quilted panels 12 and 14 adjoined by side panel 32 of Hollander) comprising opposing first and 
Regarding Applicant’s argument that “In the Office Action, the Examiner rejected (i) Claims 50 and 61 under 35 U.S.C. §103(a) as allegedly being unpatentable over Hollander; (ii) Claims 51-53 and 63-66 under 35 U.S.C. §103(a) as allegedly being unpatentable over Hollander in view of W/O 2010/075294 by Rasmussen (Rasmussen); (iii) Claim 58 under 35 U.S.C. §103(a) as allegedly being unpatentable over Hollander in view of USD16,175 to Koch (Koch); (iv) Claim 60 under 35 U.S.C. §103(a) as allegedly being unpatentable over Hollander in view of U.S. Patent Pub. No. 2013/0098364 by Davis et al. (Davis); (v) Claim 62 under 35 U.S.C. §103(a) as allegedly being unpatentable over Hollander in view of U.S. Patent Pub. No. 2016/0081487 to Corodemus et al. (Corodemus); and (v) Claim 67 under 35 U.S.C. §103(a) as allegedly being unpatentable over Rasmussen in view of Davis. To maintain a proper rejection under 35 U.S.C. § 103(a), the obviousness of an invention must be evaluated under a framework that requires consideration of the following three factors: (i) the scope and content of the prior art; (ii) the difference between the prior art and the claimed invention; and (iii) the level of ordinary skill in the art. Graham v. John Deere Co., 383 U.S. 1 (1966). However, rejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness. In Touch Technologies, Inc. v. VGO Communications, Inc., 751 F.3d 1327, 1347 (Fed. Cir. 2014). If an obviousness rejection is based on some combination of prior art . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 48-50, 53-57, 59 and 61 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hollander (US 2004/0068795), hereinafter referred to as Hollander in view of DeFranks (US 2006/0010608), hereinafter referred to as DeFranks.
Regarding Claim 48: Hollander discloses an article of bedding comprising: an outer cover (cover formed of upper and lower quilted panels 12 and 14 adjoined by side panel 32 of Hollander) comprising opposing first and second panels (see first and second panels 12 and 14 and their respective rims 30 as shown in at least Fig. 2 of Hollander), inner surfaces of the panels defining a cavity (interior 42 of Hollander, see at least Fig. 4), the outer cover comprises a gusset (gusset considered to be formed of portions 31 and 32 of Hollander) joining the first panel and the second panel, […] wherein at least one of the first and second panels is made from a material having a height profile (see at least Fig. 4 of Hollander showing the upper and lower panels being quilted and having a layer of fill between the panels),at least one of the first and second panels comprising stitching that reduces the height profile of the material (see at least the stitch lines 20 and Fig. 4 of Hollander).
Hollander does not explicitly disclose wherein the material is a moisture-wicking fabric. 
However, DeFranks teaches a mattress constructed with a top layer which is quilted and formed of a moisture wicking fabric (see Paragraph [0025] of DeFranks which teaches “The top layer 23 can be quilted and made, for example, of a water 
One having ordinary skill in the art at the time the invention was filed would find it obvious to utilize a wicking fabric as taught by DeFranks in the cover of Hollander for the purpose of creating an outer layer which is capable of pulling or wicking moisture away from the user’s skin and to the outer layer of the fabric (see paragraph [0025] of DeFranks).
Regarding Claim 49: Hollander in view of DeFranks make obvious the article of bedding recited in claim 48, wherein the first and second panels and gusset are each made from the material (see at least paragraph [0033] of Hollander which discloses “The materials used to form the panels and the sides of the pillow may comprise cotton, polyester, or any other natural or man-made material used for bedding. The material preferably comprises a material that will prevent the escape of down or feathers when used as the fill material. The materials may comprise any woven or non-woven material”), the first and second panels each comprising the stitching that reduces the height profile of the material (see Fig. 4 of Hollander).  
Since Hollander teaches that the panels and the sides of the pillow are the same material, in changing the material of the first and second panels of Hollander in view of 
Regarding Claim 50: Hollander in view of DeFranks make obvious the article of bedding recited in claim 48, wherein the gusset extends continuously from the first panel to the second panel (see at least Figs. 4 and 2 of Hollander). 
Regarding Claim 53: Hollander and DeFranks make obvious the article of bedding recited in claim 48, but do not disclose wherein the gusset is configured to act as a filter that can prevent solid particles from entering the cavity while simultaneously permitting air and heat that builds up within the cavity to escape (see MPEP 2112.01 I. which states “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent”).  
Regarding Claim 54: Hollander in view of DeFranks make obvious the article of bedding recited in claim 48, wherein the gusset perimetrically bounds the first and second panels such that the second panel is spaced apart from the first panel by the gusset (see Figs. 1-4 of Hollander).  
Regarding Claim 55: Hollander in view of DeFranks make obvious the article of bedding recited in claim 48, wherein the stitching forms patterns into the material to create different elevations (see Figs. 1-4 of Hollander).  
Regarding Claim 56: 
Regarding Claim 57: Hollander in view of DeFranks make obvious the article of bedding recited in claim 48, wherein the stitching comprises a plurality of rows, the rows each having a geometric pattern (see Figs. 1-4 of Hollander).  
Regarding Claim 59: Hollander in view of DeFranks make obvious the article of bedding recited in claim 48, wherein the moisture wicking fabric is a breathable fabric (see at least the abstract of DeFranks).
Regarding Claim 61: Hollander in view of DeFranks make obvious the article of bedding recited in claim 48, wherein the moisture wicking fabric is a 100% polyester fabric (see at least paragraph [0025] of DeFranks which teaches use of wicking fabric such as PowerDry®). Although DeFranks does not discuss the composition of the PowerDry® fabric, the cited Polartec© care guide provides evidence that Power Dry® fabric comprises 100% polyester (see line 16 of Page 1 of the Polartec Care Guide attached). 

Claims 48 (alternatively) and 60 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hollander (US 2004/0068795), hereinafter referred to as Hollander in view of Davis et al. (US 2013/0098364), hereinafter referred to as Davis.
Regarding Claims 48 and 60: Hollander discloses an article of bedding comprising: an outer cover (cover formed of upper and lower quilted panels 12 and 14 adjoined by side panel 32 of Hollander) comprising opposing first and second panels (see first and second panels 12 and 14 and their respective rims 30 as shown in at least Fig. 2 of Hollander), inner surfaces of the panels defining a cavity (interior 42 of Hollander, see at least Fig. 4), the outer cover comprises a gusset (gusset considered to be formed of portions 31 and 32 of Hollander) joining the first panel and the second panel, […] wherein at least one of the first and second panels is made from a material having a height profile (see at least Fig. 4 of Hollander showing the upper and lower 
Hollander does not explicitly disclose wherein the material is a moisture-wicking fabric or wherein the moisture wicking fabric is a 3D spacer material. 
However Davis teaches wherein the material forming a cover is a 3D spacer material (see at least paragraph [0028] of Davis which teaches use of a spacer material in forming the cover 24). Davis does not explicitly teach that the 3D spacer material is a moisture wicking material. However, Lafleche et al. (US 2010/0146709), hereinafter referred to as Lafleche, teaches “layer 14 facilitates the wicking away of moisture from the interface between the patient and the support. Further, layer 14 may comprise a compressible, permeable layer, such as a spacer fabric, such a 3D fabric […] 3D fabrics are woven in three dimensions and, as noted, may be compressible. Because of their internal structure, 3D fabrics have a plurality of interstices that allow fluid flow, especially air flow both transversely, laterally, and longitudinally through the fabric” (see paragraph [0071] of Lafleche). In other words, Lafleche provides evidence that 3D spacer fabrics, such as those taught by Davis, are capable of wicking away moisture from a support surface based on the internal structure of the 3D fabrics. Therefore, in view of the evidence provided by Lafleche, Davis’ 3D spacer material is considered to be a moisture wicking fabric. 
One having ordinary skill in the art at the time the invention was made would find it obvious to use a 3D spacer material as the fill of the cover of Hollander for the purpose of enabling air to flow through the cover and to thereby ventilate the pillow with cool air (see at least paragraph [0028] of Davis).

Claim 51-52 and 63-66 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hollander in view of DeFranks, further in view of Rasmussen (WO 2010/075294), hereinafter Rasmussen.
Regarding Claim 51: Hollander and DeFranks make obvious the article of bedding recited in claim 48, but do not disclose wherein the material is a first material and the gusset comprises a second material, the second material having a greater porosity than the first material. 
However, Rasmussen discloses an article of bedding comprising: an outer cover (cover 190 of Rasmussen) comprising opposing first and second panels (see panels 200 and 210 of Rasmussen), inner surfaces of the panels defining a cavity (see at least Fig. 2 of Rasmussen), and a gusset (see side portion 220 of Rasmussen), wherein at least one of the first and second panels is made from a material having a height profile (see at least Fig. 2 of Rasmussen) and wherein the material is a first material and the gusset comprises a second material, the second material having a greater porosity than the first material (see paragraph [0050] of Rasmussen which discloses “side portions 220 of the cover 190 can be highly porous […] corresponding to and covering the highly porous material of the core sidewalls 160” and “top portion 200 of the cover 190 can be less porous than the side portions 220 or the bottom portion 210 of the cover 190, whereas in other embodiments, the top portion 200 and the bottom portion 210 of the cover 190 are less porous than the side portions 220 of the cover 190”).
One having ordinary skill in the art at the time the invention was made would find it obvious to utilize a second material having a greater porosity than the first material to form the gusset of Hollander for the purpose of improving the micro-climate of the pillow with respect to humidity and temperature (see at least paragraph [0050] of Rasmussen).
Regarding Claim 52: Hollander and DeFranks make obvious the article of bedding recited in claim 48, but do not disclose wherein the material is a first material 
However, Rasmussen discloses an article of bedding comprising: an outer cover (cover 190 of Rasmussen) comprising opposing first and second panels (see panels 200 and 210 of Rasmussen), inner surfaces of the panels defining a cavity (see at least Fig. 2 of Rasmussen), and a gusset (see side portion 220 of Rasmussen), wherein at least one of the first and second panels is made from a material having a height profile (see at least Fig. 2 of Rasmussen) and wherein the material is a first material and the gusset comprises a second material, the second material being more breathable than the first material (see paragraph [0050] of Rasmussen which discloses “side portions 220 of the cover 190 can be highly porous […] corresponding to and covering the highly porous material of the core sidewalls 160” and “top portion 200 of the cover 190 can be less porous than the side portions 220 or the bottom portion 210 of the cover 190, whereas in other embodiments, the top portion 200 and the bottom portion 210 of the cover 190 are less porous than the side portions 220 of the cover 190”).
One having ordinary skill in the art at the time the invention was made would find it obvious to utilize a second material having a greater breathability than the first material to form the gusset of Hollander for the purpose of improving the micro-climate of the pillow with respect to humidity and temperature (see at least paragraph [0050] of Rasmussen).
Regarding Claim 63: Hollander and DeFranks make obvious the article of bedding recited in claim 48, but do not disclose an inner cover removably positioned within the cavity.
However, Rasmussen discloses an article of bedding (see pillow and cover 110 and 190 of Rasmussen) comprising: an outer cover (cover 190 of Rasmussen) comprising opposing first and second panels (see panels 200 and 210 of Rasmussen) 
One having ordinary skill in the art at the time the invention was made would find it obvious to include a removable inner cover around the fill of Hollander for the predictable results of adding a layer of protection to the pillow. The separation of elements, where removability would be desirable, is a design consideration within the skill of the art.  In re Dulberg, 283 F.2d 522, 129 USPQ 348 (CCPA 1961).  
Regarding Claim 64: 
Hollander does not explicitly disclose wherein the fill material is disposed in a removable inner cover or wherein the material is a moisture-wicking fabric. 
However, Rasmussen discloses an article of bedding (see pillow and cover 110 and 190 of Rasmussen) comprising: an outer cover (cover 190 of Rasmussen) comprising opposing first and second panels (see panels 200 and 210 of Rasmussen) and a gusset joining the first panel and the second panel (see side portion 220 of Rasmussen), inner surfaces of the panels and the gusset defining a cavity (see cavity comprising core 110 of Rasmussen); an inner cover removably positioned within the cavity (see inner cover of core 110 formed of panels 140-160 of Rasmussen); a fill material disposed in the inner cover (fill material 180 of Rasmussen), wherein the first and second panels are each made from a material having a height profile (see thickness of panels 200 and 210 as shown in Fig. 2 of Rasmussen).
One having ordinary skill in the art at the time the invention was made would find it obvious to include a removable inner cover around the fill of Hollander for the predictable results of adding a layer of protection to the pillow. The separation of elements, where removability would be desirable, is a design consideration within the skill of the art.  In re Dulberg, 283 F.2d 522, 129 USPQ 348 (CCPA 1961).  
Additionally, DeFranks teaches a mattress constructed with a top layer which is quilted and formed of a moisture wicking fabric (see Paragraph [0025] of DeFranks which teaches “The top layer 23 can be quilted and made, for example, of a water shedding fabric, such as the CoolMax® material available from the Invista Company. CoolMax® is a tetra-channel polyester, which pulls, or “wicks” moisture away from the user's skin and to the outer layer of the fabric. The larger surface area of the tetra-channel fiber is understood to cause moisture to evaporate quickly and roll or shed from the fiber more quickly than other fibers.  …CoolMax® fabrics are understood to be washable, dryable, and to stay soft. They also are understood to resist shrinking, odors 
One having ordinary skill in the art at the time the invention was filed would find it obvious to utilize a wicking fabric as taught by DeFranks in the cover of Hollander for the purpose of creating an outer layer which is capable of pulling or wicking moisture away from the user’s skin and to the outer layer of the fabric (see paragraph [0025] of DeFranks).
Regarding Claim 65: Hollander in view of Rasmussen and DeFranks make obvious the article of bedding recited in claim 64. Rasmussen further teaches wherein the material is a first material and the gusset is made from a second material, the second material having a greater porosity than the first material (see paragraph [0050] of Rasmussen which discloses “side portions 220 of the cover 190 can be highly porous […] corresponding to and covering the highly porous material of the core sidewalls 160” and “top portion 200 of the cover 190 can be less porous than the side portions 220 or the bottom portion 210 of the cover 190, whereas in other embodiments, the top portion 200 and the bottom portion 210 of the cover 190 are less porous than the side portions 220 of the cover 190”).
One having ordinary skill in the art at the time the invention was made would find it obvious to utilize a second material having a greater porosity than the first material to form the gusset of Hollander for the purpose of improving the micro-climate of the pillow with respect to humidity and temperature (see at least paragraph [0050] of Rasmussen).
Regarding Claim 66: Hollander in view of Rasmussen and DeFranks make obvious the article of bedding recited in claim 64, wherein the stitching forms patterns into the material such that the reduced height profile includes highs and lows that .

Claim 62 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hollander in view of DeFranks further in view of Corodemus et al. (US 2016/0081487), hereinafter referred to as Corodemus.
Regarding Claim 62: Hollander in view of DeFranks make obvious the article of bedding recited in claim 48, but do not teach further comprising a cooling gel coupled to the material.
However, Corodemus teaches “a pillow case having a flexible gel panel incorporated into one of the major panels of the pillow case” (see at least paragraph [0034] of Corodemus).
One having ordinary skill in the art at the time the invention was made would find it obvious to add a flexible gel panel as taught by Corodemus to one of the major panels of Hollander’s pillow case for the purpose of removing body heat during use (see at least the abstract of Corodemus).

Claim 67 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hollander in view of Rasmussen further in view of Davis.
Regarding Claim 67: Hollander discloses an article of bedding comprising: an outer cover (cover formed of upper and lower quilted panels 12 and 14 adjoined by side panel 32 as shown in Figs. 1-6 of Hollander) comprising opposing first and second panels (12 and 14 of Hollander) and a gusset (side panel 32 of Hollander) joining the first panel and the second panel (see at least Figs. 1-6 of Hollander), the gusset perimetrically bounding the first and second panels such that the second panel is spaced 
Hollander does not disclose an inner cover removably positioned within the cavity and the fill positioned in the inner cover, wherein the first material is a 3D spacer material, and wherein the second material has a greater porosity than the first material.
However, Rasmussen teaches an article of bedding (see pillow and cover 110 and 190 of Rasmussen) comprising: -4-Application No.: 14/867,610Response to Office Actionan outer cover (cover 190 of Rasmussen) comprising opposing first and second panels (see panels 200 and 210 of Rasmussen) and a gusset joining the first panel and the second panel (see side portion 220 of Rasmussen), the gusset perimetrically bounding the first and second panels such that the second panel is spaced apart from the first panel by the gusset (see at least Figs. 1 and 2 of Rasmussen), inner surfaces of the panels and the gusset defining a cavity (cavity comprising core 110 of Rasmussen), the first and second panels each being made from a first material, the gusset being made from a second material (see at least paragraphs [0049]-[0050] of Rasmussen); an inner cover (see top layer 140, bottom layer 150, and sidewalls 160 of Rasmussen) removably positioned within the cavity; and memory foam disposed in the inner cover (see paragraph [0006] of Rasmussen which teaches “the top layer, bottom layer, and/or granulated foam comprises a visco-elastic foam”), wherein the gusset is configured to act as a filter that can prevent solid particles from entering the cavity while  simultaneously permitting air and heat that builds up within the cavity to escape (see MPEP 2112.01 I. which states “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent”), wherein the first material […] has a height profile (see at least Fig. 2 of Rasmussen), […] and wherein the second material has a greater porosity than the first material (see paragraphs [0049]-[0050] of Rasmussen which describes the different respective porosities of the fabrics forming the panels of the cover 190).
One having ordinary skill in the art at the time the invention was made would find it obvious to include a removable inner cover around the fill of Hollander for the predictable results of adding a layer of protection to the pillow. The separation of In re Dulberg, 283 F.2d 522, 129 USPQ 348 (CCPA 1961).  
Additionally, one having ordinary skill in the art at the time the invention was made would find it obvious to utilize a second material having a greater porosity than the first material to form the gusset of Hollander for the purpose of improving the micro-climate of the pillow with respect to humidity and temperature (see at least paragraph [0050] of Rasmussen).
Rasmussen does not disclose a three dimensional spacer material used to form the first and second panels. 
However, Davis teaches wherein the material forming the cover is a 3D spacer material (see at least paragraph [0028] of Davis which teaches use of a spacer material in forming the cover 24).
Davis does not explicitly teach that the 3D spacer material is a moisture wicking material. However, Lafleche et al. (US 2010/0146709), hereinafter referred to as Lafleche, teaches “layer 14 facilitates the wicking away of moisture from the interface between the patient and the support. Further, layer 14 may comprise a compressible, permeable layer, such as a spacer fabric, such a 3D fabric […] 3D fabrics are woven in three dimensions and, as noted, may be compressible. Because of their internal structure, 3D fabrics have a plurality of interstices that allow fluid flow, especially air flow both transversely, laterally, and longitudinally through the fabric.” In other words, Lafleche provides evidence that 3D spacer fabrics, such as those taught by Davis, are capable of wicking away moisture from a support surface based on the internal structure of the 3D fabrics. Therefore, in view of the evidence provided by Lafleche, Davis’ 3D spacer material is considered to be moisture wicking. 
One having ordinary skill in the art at the time the invention was made would find it obvious to use a 3D spacer material as the fill of the cover of Hollander for the purpose .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 48-67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 8,646,134. Although the claims at issue are not identical, they are not patentably distinct from each other because to the extent that differences may exist between the claims, they are minor and would have been well within the skill level of one having ordinary skill in the art at the time the invention was made.  To the extent necessary, therefore, any such modifications as would be required would have been obvious.  Examiner notes that the claims at issue are wholly encompassed and/or would have been obvious (see the rejections of claims 48-67 below making obvious modifications to the claimed invention) as compared to claims 1-24 in of U.S. Patent No. 8,646,134.
Claims 48-67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,188,228. Although the claims at issue are not identical, they are not patentably distinct from each other because to the extent that differences may exist between the claims, they are minor and would have been well within the skill level of one having ordinary skill in the art at the time the invention was made.  To the extent necessary, therefore, any such modifications as would be required would have been obvious.  Examiner notes that the claims at issue are wholly encompassed and/or would have been obvious (see the rejections of claims 48-67 below making obvious modifications to the claimed invention) as compared to claims 1-19 in of U.S. Patent No. 10,188,228.

Claims 48-67 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-12, 15-17, 22-30, 33-39, 42-44, and 46-49 of copending Application No. 14/747591 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because to the extent that differences may exist between the claims, they are minor and would have been well within the skill level of one having ordinary skill in the art at the time the invention was made.  To the extent necessary, therefore, any such modifications as would be required would have been obvious.  Examiner notes that the claims at issue are wholly encompassed and/or would have been obvious (see the rejections of claims 48-67 below making obvious modifications to the claimed invention) as compared to claims 14-33 in US Patent Application No. 14/747591.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L BAILEY whose telephone number is (571)272-8476.  The examiner can normally be reached on M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.L.B/Examiner, Art Unit 3673                                                                                                                                                                                                        
/ERIC J KURILLA/Primary Examiner, Art Unit 3619